Citation Nr: 0838116	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-39 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for 
histiocytosis X, currently rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
histiocytosis X on an extra-schedular basis.

3.  Entitlement to an initial disability rating higher than 
10 percent for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to July 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  Jurisdiction over the claims folders 
subsequently was transferred to the RO in Nashville, 
Tennessee.
 
The issue of entitlement to a higher disability rating for 
histiocytosis X on an extra-schedular basis is addressed in 
the remand that follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran's histiocytosis X is characterized by marked 
disability of the left hip.

2.  The veteran's right hip disability is productive of 
painful, limited motion; however, flexion of the thigh is not 
limited to less than 45 degrees and abduction of the thigh is 
not limited to 10 degrees.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating higher 
than 30 percent for histiocytosis X have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5255 (2007).

2.  The schedular criteria for an initial disability rating 
higher than 10 percent for a right hip disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5003, 5251, 5252, and 5253 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with the 
noticed required under the VCAA, to include notice concerning 
the disability-rating and effective-date elements of his 
claims, by letter mailed in March 2006.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, the March 2006 letter informed the veteran that 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  It also informed him to 
submit any pertinent evidence in his possession and provided 
appropriate notice with respect to the effective-date element 
of the claim.  It included information on how VA determines 
the disability rating by use of the rating schedule and 
provided examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to 
obtain), to include treatment records, Social Security 
determinations, statements from employers concerning the 
impact of the disability on the veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the veteran.  It also informed 
the veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disabilities would not establish 
the veteran's entitlement to increased ratings.  In any 
event, the veteran was provided the specific criteria for 
rating the disabilities at issue in November 2005.  

Although adequate notice was not provided until after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice, the 
originating agency readjudicated the claims in October 2006.  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of either 
claim would have been different had complete VCAA notice been 
provided at an earlier time.  

The record reflects that service treatment records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate either claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claims.




General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  

Histiocytosis X

The veteran's histiocytosis X is rated by analogy based on 
its residual effects on the left hip.  The disability 
currently is evaluated as 30 percent disabling under 
38 C.F.R. § 4.71, Diagnostic Code 5255 (2007).  This code, 
which pertains to impairment of the femur, provides that a 30 
percent rating is warranted for malunion of the femur with 
marked knee or hip disability.  A 60 percent rating is 
warranted for fracture of the surgical neck of the femur with 
false joint or for fracture of the shaft or anatomical neck 
of the femur with nonunion, without loose motion, and with 
weightbearing preserved with the aid of a brace.  An 80 
percent rating is warranted for fracture of the shaft or 
anatomical neck of the femur with nonunion and loose motion.

After careful consideration, the Board concludes that a 30 
percent rating is warranted because the veteran's 
histiocytosis X is productive of marked disability of the 
left hip.  On VA examination in December 2003 and June 2006, 
the veteran complained of pain, stiffness, weakness, and 
swelling in his left hip.  He also complained of a sense of 
instability, locking, easy fatigability, and lack of 
endurance and reported that these symptoms were aggravated by 
weather changes, stair climbing, heavy lifting, and prolonged 
walking and sitting.  Physical examination in December 2003 
and June 2006 revealed painful, diminished range of motion of 
the left hip, and an October 2003 X-ray study revealed the 
presence of degenerative joint disease (DJD).  However, there 
was no evidence of a false joint or of nonunion of the femur.  
Accordingly, a disability rating higher than 30 percent is 
not warranted under Diagnostic Code 5255.

The Board has considered whether the veteran is entitled to a 
higher evaluation under other potentially applicable 
diagnostic codes.  While both VA examination reports show 
that the veteran experiences limitation of motion in the left 
hip, the higher rating available under Diagnostic Code 5250 
is inapplicable since there is no evidence of ankylosis of 
this hip.  Similarly, the higher rating available under 
Diagnostic Code 5252 is inapplicable since flexion of the 
left thigh is not limited to 10 degrees.  Finally, as there 
is no evidence of a flail joint, the higher rating available 
under Diagnostic Code 5254 also is not warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
veteran's histiocytosis X warranted a higher schedular 
rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

Right Hip

The veteran's right hip disability currently is evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5252 (2007).  

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When limitation of motion 
of the specific joint involved is non-compensable under the 
appropriate diagnostic code, however, a 10 percent rating 
will be assigned for each major joint or group of minor 
joints affected by limitation of motion.

Diagnostic Code 5003 also provides that, in the absence of 
limitation of motion, a 10 percent rating is warranted for 
degenerative arthritis if X-ray evidence establishes the 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent rating is warranted if, in 
addition to the above criteria, there are occasional 
incapacitating exacerbations.

Limitation of motion of the thigh is evaluated under 38 
C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253 (2007).  Diagnostic Code 5251 
provides for a single 10 percent rating if extension of the 
thigh is limited to five degrees.  Under Diagnostic Code 
5252, a 10 percent rating is warranted if flexion of the 
thigh is limited to 45 degrees, and a 20 percent rating is 
warranted if flexion of the thigh is limited to 30 degrees.  
Diagnostic Code 5253 provides that a 10 percent rating is 
warranted for limitation of rotation of the thigh if the 
affected leg cannot toe-out more than 15 degrees or when 
adduction of the thigh is limited so that the legs cannot be 
crossed.  A 20 percent rating is warranted under this code 
for limitation of abduction of the thigh with motion lost 
beyond 10 degrees.

After careful consideration, the Board concludes that an 
initial disability rating higher than 10 percent is not 
warranted for the veteran's right hip disability.  On VA 
examination in December 2003, the veteran complained that he 
experienced sharp pain and stiffness in the right hip several 
times per month.  Physical examination revealed crepitus in 
the joint but no heat or swelling.  Range of motion of the 
right hip was limited, but the veteran was able to attain 30 
degrees of extension, 125 degrees of flexion, 25 degrees of 
adduction, 45 degrees of abduction, and 60 degrees of 
external rotation.  On VA examination in June 2006, the 
examiner noted mild to moderate atrophy of the thigh 
musculature and objective evidence of painful motion.  Range 
of motion was diminished since the last examination.  Even 
considering the effects of pain and loss of function after 
repetitive motion, however, the veteran was able to achieve 
10 degrees of extension, 90 degrees of flexion, 25 degrees of 
adduction, 45 degrees of abduction, and 10 degrees of 
external rotation.  Although rotation was limited to less 
than 15 degrees, abduction of the thigh was not limited so 
that motion was lost beyond 10 degrees and flexion was not 
limited to less than 45 degrees.  Accordingly, a disability 
rating higher than 10 percent is not warranted during the 
initial rating period.

The Board notes that the veteran told the June 2006 examiner 
that he experiences flare ups of his disability and that 
these flare ups are productive of additional functional 
impairment.  He specifically stated that his function was 
reduced by approximately half during these flare ups.  The 
Board has considered this statement in evaluating the level 
of severity of the veteran's disability.  However, even 
assuming that the additional functional impairment during 
flare ups reduces the veteran's range of motion by half, such 
impairment would not result in limitation of abduction to 10 
degrees or limitation of flexion to less than 45 degrees.  
Therefore, even taking into account the additional impairment 
due to flare ups, the criteria for a 20 percent rating are 
not met or more nearly approximated during this period.

The Board has considered whether the veteran is entitled to a 
higher evaluation under other potentially applicable 
diagnostic codes.  However, the higher ratings available 
under Diagnostic Code 5250, 5254, and 5255 are inapplicable 
to the claim since there is no evidence of ankylosis of the 
hip, flail joint, or femur impairment.

Consideration again has been given to assigning a staged 
rating; however, at no time during the period in question has 
the veteran's right hip disability warranted a disability 
rating higher than 10 percent.  See, again, Fenderson, 12 
Vet. App. 119.


ORDER

Entitlement to an increased disability rating for 
histiocytosis X on a schedular basis  is denied.

Entitlement to an initial disability rating higher than 10 
percent for a right hip disability is denied.


REMAND

On VA examination in December 2003, the veteran reported that 
his service-connected disabilities interfered with his 
ability to maintain employment.  He stated that he had 
stopped working as a forklift operator in 2002 and 
subsequently worked in the laundry at his substance abuse 
treatment program.  On VA examination in June 2006, he stated 
that he was unemployed and that his service-connected 
disabilities impaired his ability to drive, walk, sit, or 
stand for prolonged periods.

The June 2006 VA examiner, who reviewed the claims folders, 
conducted a clinical interview, and performed a physical 
examination, noted that the veteran's current musculoskeletal 
symptoms were associated with his underlying, service-
connected histiocytosis X.  He opined that it was unlikely 
that the veteran was employable because of the loss of 
mobility, excessive fatigability, and incoordination 
associated with his underlying disease.

Based on this evidence, the Board concludes that the 
veteran's histiocytosis X is so exceptional and unusual as to 
render impractical the application of the regular schedular 
criteria.  The Board, therefore, finds that this case should 
be referred to the Under Secretary for Benefits or to the 
Director of the Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 3.321(b) (2007). 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  After completing any development 
deemed appropriate, the RO or the AMC 
should refer the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
consideration of whether an extra-
schedular evaluation is warranted pursuant 
to 38 C.F.R. § 3.321(b) for the veteran's 
service-connected histiocytosis X.

2.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


